Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Hunter Webb on July 5, 2022.

Claims 11 and 18 of the application have been amended as follows: 

11. (Currently Amended) An electronic computation device comprising:
a processor;
a memory coupled to the processor, the memory containing instructions, that when executed by the processor, perform the process of:
retrieving a medical information record for a patient from a patient medical database;
receiving a procedure request for a patient;
identifying, by a machine learning system, a cohort for the patient based on the medical information record;
identifying, by the machine learning system, a cohort risk factor that is related to the procedure request based on the identified cohort;
determining a probability of occurrence for the cohort risk factor; and
automatically altering a surgical simulation corresponding to the procedure request to include an occurrence of the cohort risk factor in response to a probability of occurrence exceeding a predetermined threshold; 
executing a surgical simulation scenario that performs an interactive simulation of the procedure that is adapted to the patient by including the altered surgical simulation, wherein the surgical simulation scenario is performed by a medical professional in preparation for the procedure;
updating the patient medical database with an outcome of a real-world surgery corresponding to the procedure request; and
incorporating the outcome into future identifications by the machine learning system,
wherein the memory further comprises instructions, that when executed by the processor, perform the process of:
making a customized workplace in which the surgical simulation scenario is performed using a 3D printing process; and
altering the surgical simulation by generating a physical element of the customized workplace that has characteristics that are specific to the identified 
cohort by controlling the 3D printing process using parameters pertaining to the characteristics.

18. (Currently Amended) A computer program product for an electronic computation device comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the electronic computation device to perform the process of:
retrieving a medical information record for a patient from a patient medical database;
retrieving a procedure request for a patient;
identifying, by a machine learning system, a cohort for the patient based on the medical information record;
identifying, by the machine learning system, a cohort risk factor that is related to the procedure request based on the identified cohort;
determining a probability of occurrence for the cohort risk factor; and
automatically altering a surgical simulation corresponding to the procedure request to include an occurrence of the cohort risk factor in response to a probability of occurrence exceeding a predetermined threshold;
executing a surgical simulation scenario that performs an interactive simulation of the procedure that is adapted to the patient by including the altered surgical simulation, wherein the surgical simulation scenario is performed by a medical professional in preparation for the procedure;
updating the patient medical database with an outcome of a real-world surgery corresponding to the procedure request; and
incorporating the outcome into future identifications by the machine learning system, 
wherein the computer readable storage medium includes program instructions executable by the processor to cause the electronic computation device to perform the process of altering the surgical simulation by controlling a 3D printing process, comprising steps of:
making a customized workplace in which the surgical simulation scenario is performed using a 3D printing process; and
altering the surgical simulation by generating a physical element of the customized workplace that has characteristics that are specific to the identified cohort by controlling the 3D printing process using parameters pertaining to the characteristics. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT FERNSTROM whose telephone number is (571)272-4422. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KURT FERNSTROM/Primary Examiner, Art Unit 3715     

July 6, 2022